Case: 5:13-cr-00003-KKC-MAS Doc #: 140 Filed: 02/18/21 Page: 1 of 2 - Page ID#: 512




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      LEXINGTON


    UNITED STATES OF AMERICA,                              CRIMINAL NO. 5:13-03-KKC
          Plaintiff,

    V.                                                       OPINION AND ORDER

    ELDON LAMAR WASHINGTON,
          Defendant.


                                             *** *** ***

           This matter is before the Court on a letter (DE 138) filed by defendant Eldon

    Lamar Washington in which he requests that the Court order he serve the remainder of

    this prison term at home or at a half-way house.

           The Court has recently denied Washington’s motions for compassionate release

    (DE 130) pursuant to 18 U.S.C. § 3582(c)(1)(A) and his motion for an emergency

    transfer (DE 135) to a different facility.

           Washington is currently serving a 33-month sentence for violating the terms of his

    supervised release. His projected release date is July 8, 2022. The Sixth Circuit Court of

    Appeals has explained the history of criminal violations that led to Washington’s current

    sentence:

                   Washington was convicted of distributing 28 grams or more
                   of cocaine base. On November 21, 2013, he was sentenced
                   to 72 months of imprisonment, to be followed by five years
                   of supervised release. As the result of an 18 U.S.C.
                   § 3582(c)(2) motion for a sentence reduction, the district
                   court reduced his sentence to 60 months in 2015.
Case: 5:13-cr-00003-KKC-MAS Doc #: 140 Filed: 02/18/21 Page: 2 of 2 - Page ID#: 513




                    Washington began his term of supervised release on August
                    23, 2017. In 2018, after pleading guilty to Kentucky charges
                    of attempting to tamper with physical evidence, attempted
                    possession of a controlled substance, and attempting to flee
                    and evade police, Washington was charged with a violation
                    of his supervised release. The district court found him guilty
                    of the violation but continued his term of release.

                    On March 8, 2020, Washington was arrested in Boyle
                    County, Kentucky, and charged with fleeing and evading
                    police, tampering with physical evidence, resisting arrest,
                    trafficking in methamphetamine, trafficking in synthetic
                    drugs, and trafficking in heroin. As a result, the Probation
                    Office petitioned for a warrant for his violation of the terms
                    of his supervised release.

    (DE 132, United States v. Washington, No. 20-5958 (6th Cir. Filed Dec. 23,

    2020).

             As the Court explained in its prior order, the BOP is the entity that has the

    authority to designate the place of a prisoner’s imprisonment, not the court. 18 U.S.C.

    § 3621(b); United States v. Townsend, 631 F. App'x 373, 378 (6th Cir. 2015).

    Accordingly, the Court has no authority to order that Washington serve the remainder of

    his term at home or in a half-way house.

             For these reasons, the Court hereby ORDERS that Washington’s request (DE

    138) is DENIED.

             Dated February 18, 2021




                                                   2
